Cooper, Judge.
In Corim, Inc. v. Belvin, 202 Ga. App. 396 (414 SE2d 491) (1991), this Court reversed the judgment of the trial court in Case Nos. A91A1285 and A91A1286. On certiorari, the Supreme Court of Georgia reversed the decision of this Court with respect to Case No. *545A91A1285, which had the effect of mandating that the trial court order involved in that case be affirmed. However, the Supreme Court’s decision on certiorari did not affect the judgment of this Court in Case No. A91A1286. The opinion in Corim, Inc. v. Belvin, 205 Ga. App. 325 (422 SE2d 676) (1992) incorrectly stated that both judgments were affirmed and that opinion is hereby vacated. Accordingly, the judgment of the Supreme Court is made the judgment of this Court and the judgment of the trial court in Case No. A91A1285 is affirmed and the judgment of the trial court in Case No. A91A1286 is reversed.
Decided March 1, 1993.
Geiger & Pierce, James N. Geiger, for appellant.
Byrd & Anthony, Garland T. Byrd, Walker, Hulbert, Gray & Byrd, David G. Walker, James C. Marshall, for appellees.
Martin, Snow, Grant & Napier, Edward J. Harrell, Long, Aldridge & Norman, W. Stell Huie, Phillip A. Bradley, Barbara A. McIntyre, amici curiae.

Judgment affirmed in Case No. A91A1285; judgment reversed in Case No. A91A1286. Pope, C. J., and Birdsong, P. J., concur.